Exhibit 10.1

 

Acusphere, Inc.
(the “Company” or “Acusphere”)

 

MANAGEMENT INCENTIVE COMPENSATION PLAN

 

 

Objective of Management Incentive Compensation Plan (the “MIC Plan”):

 

•                  Increase management focus on realistic goals intended to
create value for the Company’s shareholders;

•                  Encourage senior management to work as a team to achieve the
Company’s goals;

•                  Encourage individuals to realize goals that are meaningful to
the Company;

•                  Provide incentives for participants to strive for achievement
above and beyond the Company’s goals; and

•                  Help attract and retain high quality senior management
personnel.

 

Eligibility:

 

The MIC Plan is intended for senior management.  Participants in the MIC Plan
are to be recommended by the President and CEO and approved by the Compensation
Committee of the Board of Directors (the “Compensation Committee”) in its sole
discretion, except that all executive officers shall participate in the MIC
Plan.

 

Minimum Company Achievement Level to Establish a Bonus Pool:

 

Following the approval of the annual Operating Plan by the Board of Directors
(the “Board”), the Compensation Committee will meet to agree upon Corporate
Goals and to establish a percentage weighting to each Corporate Goal, based upon
relative importance as determined by the Compensation Committee in its sole
discretion. These weighting percentages will be used to calculate the Company
Achievement Level at year end.  The Company must have achieved at least the
following percentage of the Company goals at year end in order for any
participant to be eligible for a bonus.

 

Minimum Company Achievement Level:

 

80% of Corporate Goals

 

If the Minimum Company Achievement Level is reached, each participant will be
eligible for his/her full Bonus Potential. If the Minimum Company Achievement
Level is not reached, no participants will be awarded any bonuses. If the
Compensation Committee changes the Corporate Goals in the middle of the year,
the Compensation Committee will work in good faith to make such corresponding
adjustments to the individual goals for participants in the MIC Plan as the
Compensation Committee deems advisable.

 

--------------------------------------------------------------------------------


 

Bonus Potential:

 

Bonus levels are to be created on an individual basis by the Compensation
Committee. In general, the Bonus Potential shall be the following as a
percentage of base salary:

 

CEO

 

50

%

 

 

 

 

CFO

 

40

%

 

 

 

 

Sr. VP’s

 

30

%

 

 

 

 

VP’s

 

20

%

 

Bonus Formula:

 

The actual amount of the bonus paid to each participant will be calculated using
a goals-based formula.  The CEO’s goals are the Corporate Goals. Within 30 days
of the approval and weighting of the Corporate Goals, the CEO will propose to
the Compensation Committee the individual goals, and their weighting, for each
executive officer.  Such executive officer goals are subject to review by the
Compensation Committee.  Individual goals for each participant in the MIC Plan
other than the executive officers shall be established and determined by the
CEO, provided that the CEO shall inform the Compensation Committee of these
decisions.

 

Participant’s Bonus = Bonus Potential* Percentage of Goals Achieved

 

Compensation Committee Discretion:

 

The Compensation Committee in its sole discretion shall have full discretionary
power to administer and interpret the MIC Plan, to establish rules for its
administration, to establish corporate and individual goals as appropriate and
to determine whether any prescribed goals have been achieved.  The Compensation
Committee may also elect to award bonus payments in amounts smaller than or
greater than the bonus amounts that would otherwise be suggested by the MIC
Plan, in its sole discretion.

 

Timing of Payment:

 

No payment will be made under the MIC Plan unless the Compensation Committee
first approves such payments. The participant must be in the continued employ of
the Company at the time of bonus payment.

 

Taxes:

 

All payments are subject to the withholding of applicable taxes.

 

2

--------------------------------------------------------------------------------


 

Administration:

 

The MIC Plan is administered by the Compensation Committee.  It does not
represent an employment contract and shall not confer upon any participant any
right with respect to continued employment.  The Company reserves its right at
any time to terminate any participant’s employment at any time free from any
liability or claim under the MIC Plan.  The MIC Plan can be cancelled, altered
or amended by the Compensation Committee at any time for any reason, in its sole
discretion.

 

3

--------------------------------------------------------------------------------